Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 1 of 35 PageID #: 828




                        Exhibit 1
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 2 of 35 PageID #: 829




   I.    Master Subscription Agreement

   THIS MASTER SUBSCRIPTION AGREEMENT (this “Agreement”) governs your

   acquisition and use of services. By executing an Order Form that references this

   Agreement, you are accepting this Agreement and agreeing to the terms and

   conditions listed herein. Executing an Order Form (“Order Form”) on behalf of a

   Company (“ Customer”) or other legal entity, you represent that you have the

   authority to bind the Customer or legal entity and its affiliates to the terms and

   conditions of this Agreement.


   The Effective Date (“Effective Date”) of this Agreement is the date the first Order

   Form the Customer executes with ResMan, LLC, a Utah limited liability company

   (“ResMan”). ResMan and Customer are each a “Party” hereto, and collectively,

   they are the “Parties” hereto.


   If you are a direct competitor of ResMan, you may not access the Services

   (“Services”), except with ResMan’s prior written consent.




   1. DEFINITIONS: Capitalized terms used but not otherwise defined in this

   Agreement have the following meanings:


1. “Affiliate” means any corporation or other entity that directly or indirectly

   controls, is controlled by, or is under the common control with a Party, where
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 3 of 35 PageID #: 830




   “control” means the power, directly or indirectly, to direct, or to cause the

   direction of, the management and policies of an entity, whether through

   ownership of voting securities or equity interests, through common directors,

   trustees or officers, by contract or otherwise.


2. “Customer Data” means all data or information submitted, uploaded, imported,

   processed through, collected from, made available by, produced by or resulting

   from Customer’s use of the Purchased Services.


3. “Deliverables” means any copyrightable works, products, discoveries,

   developments, designs, work-product, deliverables, improvements, inventions,

   processes, techniques and know-how made, conceived, reduced to practice or

   learned by ResMan that result from Professional Services, including in any Order

   Form and/or Statement of Work, and provided to Customer hereunder.


4. “Go Live Date” means the date on which the Purchased Services under an

   Order Form per site are made available for use as its system-of-record by

   Customer and its Users in accordance with this Agreement.


5. “Intellectual Property Rights” means any and all intellectual property rights

   throughout the world, including, without limitation, any and all patents, copyrights,

   trademarks, applications for any of the foregoing, trade secret rights, moral

   rights, unregistered design rights, rights to know-how, inventions, and algorithms,

   and any and all similar or equivalent rights throughout the world.
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 4 of 35 PageID #: 831




6. “Malicious Code” means any undocumented malicious data, code, program, or

   other internal component (e.g., computer worm, computer time bomb or similar

   component), which could damage, destroy, alter or disrupt any computer

   program, firmware or hardware, or which could, in any manner, reveal, damage,

   destroy, alter or disrupt any data or other information accessed through or

   processed by the Subscription Service or ResMan’s computer systems in any

   manner.


7. “Order Form” means (i) the Order Form No. 1 attached hereto as Exhibit A, and

   (ii) any additional Order Forms that may be entered into from time to time by

   Customer and ResMan substantially in the form of Order Form No. 1, and all

   amendments, modifications and supplements thereto, all of which are

   incorporated herein by this reference.


8. “Professional Services” has the meaning specified in Section 2.8.


9. “Properties” (or “Property,” as applicable) means the real property or

   properties on which Units are located.


10.      “Property Owner” means the owner of a Property subject to this

   Agreement.


11.      “Purchased Services” means one or more Subscription Services

   Customer purchases pursuant to an Order Form executed by Customer and

   ResMan.
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 5 of 35 PageID #: 832




12.     “ResMan Technology” means: (i) ResMan technology, methodologies

  and intellectual property (including, without limitation, products, software tools,

  hardware designs, algorithms, software (in source and object code forms),

  architecture, objects and documentation (both printed and electronic) existing as

  of the Effective Date or otherwise arising outside of this Agreement; (ii) all

  derivatives, improvements, enhancements or extensions of any of the foregoing,

  whether or not conceived, reduced to practice or developed during the term of

  this Agreement; and (iii) all Intellectual Property Rights relating to any of the

  foregoing.


13.     “Statements of Work” (or “Statement of Work”, as applicable) has the

  meaning specified in Section 2.6.


14.     “Subscription Services” (or “Subscription Service”, as applicable)

  means the ResMan® residential property management software application and

  any other software applications which are made available by ResMan as a

  software as a service (SaaS) offering via a customer log-in to a web access

  designated by ResMan.


15.     “Subscription Term” means the term of authorized use of the

  Subscription Service established and governed by the Master Subscription

  Agreement term. All Subscription Terms, regardless of order execution date, will

  be eligible for renewal within the dates and term established by the MSA.
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 6 of 35 PageID #: 833




16.      “Units” (or “Unit,” as applicable) means the individual multi-family rental

   dwellings located on a Property owned by Customer or managed by Customer

   on behalf of the Property Owner thereof.


17.      “Users” means individuals who are authorized by Customer to use the

   Subscription Services, and who have been supplied with user identifications and

   passwords by Customer (or by ResMan at Customer’s request). Users may

   include Customer’s employees and any on-site contract employees who perform

   services solely under the direction of Customer and solely for or on behalf of

   Customer from its offices or facilities. Under no circumstances do Users include

   any consultants, contractors or other personnel of Customer or any third parties.




   2. PURCHASED SERVICES:


1. Provision of Purchased Services. Subject to the terms and conditions of this

   Agreement and the applicable Order Form, ResMan will make the Purchased

   Services described in the relevant Order Form available to Customer during the

   applicable Subscription Term.


2. Order Forms. From time to time during the term of this Agreement, Customer

   and ResMan may enter into one or more Order Forms providing for the

   Subscription Services to be provided by ResMan to Customer under this

   Agreement. No Order Form will amend, supersede, or negate any provision of
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 7 of 35 PageID #: 834




   this Agreement unless such Order Form expressly states that it is amending such

   provision of this Agreement and is mutually executed by authorized

   representatives of the Parties.


3. New Orders. Each order is considered a new subscription and will be priced at

   the price negotiated, specified on the Order Form, governed by the dates and

   terms of this Agreement.


4. Subscription Services; Additional Properties and Units. Unless otherwise

   specified in the applicable Order Form, (i) Purchased Services are purchased as

   Subscription Services and may be accessed by Users to manage no more than

   the number of Units for each Property specified in the Order Form, (ii) the

   additional subscription renewals will occur in alignment with the term dates

   established by Section 9.1 of this Agreement.


5. Cancellation of Purchased Services. Customer may terminate one or more

   Purchased Services on one or more Properties at any time after the Go Live

   Date providing the Customer provides ninety days prior written notice to ResMan.


6. Special Exclusion: Termination for Sale of Asset or Loss of

   Management. In the event of a sale or loss of management of a Property, the

   Customer may terminate ResMan Purchased Services immediately with written

   notice if Customer can provide reasonable documentation to support the sale of

   Property or loss of management, subject to payment terms in Section 4 of this
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 8 of 35 PageID #: 835




   Agreement. Services will be terminated at the end of the then-current billing

   period. Customer will retain access to the Purchased Services until the end of the

   then-current billing period and service fees for the period will be valid.


7. Support. Beginning on a Go Live Date and continuing during the Subscription

   Term, ResMan will provide the support services for the Purchased Services

   specified in such Order Form in accordance with the Support Terms and Service

   Level Agreement set forth in ResMan’s “Terms & Conditions”, available at the

   following url: https://myresman.com/terms-conditions/


8. Professional Services. If professional services (such as implementation,

   training, consulting, customized reports, etc.) (“Professional Services”) are

   included in any Order Form, in addition to the provisions of any mutually agreed

   upon statement of work (a “Statement of Work”), the following provisions apply.

   ResMan retains all ownership rights to any and all Deliverables, excluding any

   pre-existing materials and Confidential Information supplied by Customer for

   incorporation into such Deliverable. ResMan grants to Customer a royalty-free,

   non-exclusive, non-transferable, non-assignable Subscription to use any

   Deliverable, to the extent necessary to permit Customer to use the Deliverable in

   connection with the Subscription Services during the Subscription Term.

   Customer acknowledges that nothing in this Agreement will restrict or limit

   ResMan from performing similar services for any third party.
  Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 9 of 35 PageID #: 836




9. Performance of Professional Services; Subcontractors. ResMan shall

   perform the Professional Services under the general direction of Customer, but

   ResMan will determine, in consultation with Customer, the manner and means by

   which the Professional Services are accomplished. ResMan may engage the

   services of subcontractors (including, but not limited to, Affiliates of ResMan) to

   perform any of the Professional Services under an Order Form or a Statement of

   Work. In each such instance, ResMan will ensure that its subcontractors are

   bound to confidentiality obligations at least as restrictive as ResMan’s

   confidentiality obligations under this Agreement.




   3. USE OF THE SERVICES:


1. Grant of Use Rights. Subject to the terms and conditions of this Agreement and

   the applicable Order Form(s), ResMan hereby grants to Customer (and only for

   the specific Units located at the physical Property address or addresses specified

   in the Order Form(s)), for its internal business purposes and for no other

   purpose, a non-exclusive, non-transferable right during the Subscription Term to

   access and use the Subscription Service specified in the Order Form(s) for the

   number of Units specified in such Order Form(s).


2. Customer Data. Customer hereby grants to ResMan a non-exclusive, non-

   transferable, worldwide right to use the Customer Data provided by and
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 10 of 35 PageID #: 837




   specifically pertaining to Customer and its Users that Customer processes using

   the Subscription Service strictly for the limited purpose of providing the

   Subscription Service to Customer. ResMan shall not (i) disclose the Customer

   Data except as compelled by applicable law in accordance with Section 7.3

   (Disclosure) or as expressly permitted in writing by Customer, or (ii) access the

   Customer Data except to provide the Subscription Service to Customer and to

   prevent or address service or technical problems, or if requested by Customer in

   connection with customer support matters. In the event of any loss or damage to

   the Customer Data, as an accommodation to Customer, ResMan will use

   commercially reasonable efforts to attempt to restore the lost or damaged

   Customer Data, but ResMan has no liability or obligation to Customer therefor.


3. Data Security. ResMan shall maintain appropriate administrative, physical and

   technical safeguards to protect the security, confidentiality and integrity of the

   Customer Data. To the extent permitted by applicable law, ResMan shall

   promptly notify Customer of any actual unauthorized acquisition of Customer

   Data (a “Security Incident”). In the event the Security Incident was directly

   caused by ResMan’s failure to meet or exceed industry standard technical

   safeguards, ResMan shall use commercially reasonable efforts to identify and

   remediate the cause of such Security Incident.


4. Use of De-Identified Data. Notwithstanding anything to the contrary contained in

   this Agreement, ResMan has the right, during and after a Subscription Term, to
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 11 of 35 PageID #: 838




   use, reproduce and distribute aggregate and de-identified data derived from use

   of the Purchased Services hereunder, for any lawful purpose, including, but not

   limited to, publication of white papers, industry comparisons, product

   development and improvement, and benchmarking, provided that ResMan

   complies with all applicable laws in using such data. Such de-identified data is

   the sole and exclusive property of ResMan.


5. Customer Responsibilities. Customer is responsible for the following: (i)

   Customer’s required participation in the implementation of the Subscription

   Service; (ii) using the most current licensed versions of an Internet browser in

   connection with accessing and using the Subscription Service; (iii) protecting the

   names and passwords of the Users of the Subscription Service; (iv) preventing,

   and for promptly notifying ResMan of, any unauthorized access to or use of the

   Subscription Service; (v) the reliability, integrity, accuracy, quality and lawfulness

   of, and the results obtained from, all Customer Data submitted by Users of the

   Subscription Service; (vi) each User’s compliance with the terms and conditions

   of this Agreement and the Order Form(s) and each User’s acts and omissions;

   (vii) using the Subscription Service within the permitted scope and limitations and

   only in accordance with this Agreement and the Order Form(s), and any

   guidelines communicated by ResMan to Customer; (viii) maintaining archival and

   backup copies of all Customer Data (and any prior versions thereof) outside of

   the instance being used by ResMan to provide the Subscription Service; (ix)

   obtaining, at Customer’s sole expense, valid licenses to any and all third party
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 12 of 35 PageID #: 839




   information, data and/or materials (collectively, “Third Party Materials”) that

   Customer, directly or indirectly, provides or makes available to ResMan or

   otherwise utilizes within the Subscription Service; and (x) using the Subscription

   Service in accordance with applicable laws.


6. Restrictions. Customer shall not release to any third party the results of any

   evaluation of the Subscription Service performed by or on behalf of Customer for

   the purposes of monitoring its availability, performance or functionality, or for any

   other benchmarking or competitive purposes without the prior written approval of

   ResMan. Customer shall not (and shall not permit others to): (i) license, sub-

   license, sell, re-sell, rent, lease, transfer, distribute or time share the Subscription

   Service, or make it available for access by third parties, including, without

   limitation, in the manner of a service bureau or hosted application; (ii) create

   derivative works based on or otherwise modify the Subscription Service; (iii)

   disassemble, reverse engineer or decompile the Subscription Service or the

   ResMan Technology; (iv) access the Subscription Service or information related

   to the Subscription Service in order to develop a competing product or service;

   (v) use the Subscription Service to provide a service for others; (vi) use, include,

   store or send Malicious Code from the Subscription Service; (vii) interfere with

   the integrity of the Subscription Service or its data; (viii) remove or modify a

   copyright or other proprietary rights notice on or in the Subscription Service; (ix)

   use the Subscription Service to reproduce, distribute, display, transmit or use

   material protected by copyright or other Intellectual Property Right (including the
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 13 of 35 PageID #: 840




   rights of publicity or privacy) without first obtaining the permission of the owner;

   (x) use a computer or computer network to cause physical injury to the property

   of another; (xi) violate any law or regulation of the United States, any state

   thereof or other governmental authority; (xii) disable, hack or otherwise interfere

   with any security, digital signing, digital rights management, verification or

   authentication mechanisms implemented in or by the Subscription Service; (xiii)

   disrupt the integrity of the Subscription Service; or (xiv) alter, disable, or erase

   any computer data, computer programs or computer software without

   authorization.


7. Third Party Integration Vendors. To the extent that Customer elects to utilize

   the services of third party vendors to provide additional service functionality that

   may integrate with the Subscription Service, Customer acknowledges that it does

   so at its own risk and that ResMan has no liability therefor. Customer further

   acknowledges that ResMan makes no, and specifically disclaims any and all,

   representations, warranties and agreements with respect to such third-party

   vendor services.




   4. FEES AND PAYMENT TERMS:


1. Fees. Subject to the terms and conditions of this Agreement and the applicable

   Order Form(s) or Statement(s) of Work, Customer shall pay all fees specified in
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 14 of 35 PageID #: 841




  the applicable Order Forms and Statements of Work. All fees and other payment

  obligations hereunder are non-cancellable and all amounts paid are

  nonrefundable. Subscription fees are based on the Purchased Services and the

  number of Units specified in the applicable Order Form(s) and not actual usage

  of the Subscription Service. Any Subscriptions for Units added during the course

  of the Term specified in this Agreement will be invoiced monthly. The

  subscriptions for the number of Units cannot be decreased during the applicable

  Subscription Term provided in the Order Form(s). ResMan has the right to audit

  the number of Units utilized by Customer in connection with any Property

  specified in an Order Form and, if such actual number exceeds the limitation on

  the number of Units specified in such Order Form, to invoice Customer for the

  actual number of Units identified in the ResMan system.


2. Invoicing and Payment. Unless otherwise provided in the relevant Order Form

  or Statement of Work, each invoice submitted to Customer on the 5th business

  day of each month and will be payable net 25 days after the date of the invoice.

  ResMan will invoice Customer for the relevant fees on the frequency and in the

  manner provided herein:


1. One-Time Fees. Unless otherwise provided in the applicable Order Form,

  ResMan will invoice Customer upon the execution of each Order Form for the

  one-time fees specified therein, including, but not limited to, an implementation

  fee, training fee, and an initial configuration fee.
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 15 of 35 PageID #: 842




2. Recurring Fees. Unless otherwise provided in the applicable Order Form,

   ResMan will invoice Customer in advance for the relevant recurring fees,

   including but not limited to subscription fees, transactional fees and testing fees

   provided in the Order Form on or about the fifth day of each month during the

   Subscription Term for the Purchased Services to be provided.


3. Professional Fees. Unless otherwise provided in the applicable Order Form or

   Statement of Work, ResMan will invoice Customer for any Professional Services

   as provided in the applicable Order Form or Statement of Work, and Customer

   agrees to pay ResMan in the manner and on the frequency provided therein.


4. Usage-Based Transaction Fee. Transaction Fees will be noted in the Order

   Form(s), and Customer agrees to pay ResMan in the manner and on the

   frequency provided therein.


3. Amounts Payable; Taxes. All amounts payable under this Agreement and any

   Order Form or Statement of Work are (i) exclusive of any sales, use, excise,

   value added, goods and services, and gross receipts taxes, and any and all

   similar taxes or legally imposed fees, duties or contributions based upon such

   amounts, this Agreement and any Order Form or Statement of Work, except for

   franchise or margin taxes, if any, or taxes based upon the net income of

   ResMan; and (ii) reflect the net cash payable to ResMan, net of any and all such

   taxes, levies, fees and withholdings of every kind or nature. All such taxes,

   levies, fees and withholdings and the obligation to pay such amounts to the
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 16 of 35 PageID #: 843




   appropriate taxing authorities in a timely manner are the sole responsibility of

   Customer.


4. Late Payments/No Offset. Any invoice remaining unpaid with any and all

   outstanding balance after the due date will be charged a rate equal to the lesser

   of one and one-half percent (1.5%) or highest rate permitted by law on entire

   outstanding balance. Company also reserves the right to charge Customer a

   collection administration expense fee of $25 per property per month. Customer

   shall not offset any amounts owed under an Order Form or Statement of Work

   against any other Order Form or Statement of Work.


5. Adjustment to Fees. ResMan reserves the right to increase its fees under an

   Order Form by providing Customer with written notice of such price increase

   delivered not less than 90 days prior to the expiration of the initial term or any

   renewal term as established by Section 9.1 of this Agreement.


6. Special Exclusion: Adjustment to Fees Outside of ResMan Control. From

   time to time, regulatory, tax, industry-mandated, vendor specific or other charges

   or fees impacting products and services provided by ResMan may change,

   requiring ResMan to include new charges or fees in monthly invoices to our

   Customers in order to continue providing services. These charges and fees may

   take place at any time and ResMan reserves the right to pass these fees along to

   Customer as they occur. ResMan will make commercially reasonable efforts to

   communicate fee changes in advance in a timely manner.
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 17 of 35 PageID #: 844




7. Suspension of Services. Notwithstanding any other provision contained in this

   Agreement, if Customer fails to pay any amount when due, then in addition to

   any other rights and remedies available to ResMan hereunder or at law or in

   equity, ResMan may suspend the Purchased Services and Professional Services

   under any and all Order Forms and Statements of Work then in effect until all

   outstanding past due amounts are received by ResMan. Customer will continue

   to be charged for monthly subscription, transaction, subscriber and any

   associated late fees during any period of suspension.Company also reserves the

   right to impose a service reconnection fee in the amount of $250 per property in

   the event that any service is suspended and thereafter reactivated.


8. Means of Payment. The Customer will provide ResMan with valid and updated

   credit card or Automated Clearing House (ACH) information as a Means of

   Payment. If Customer provides credit card information to ResMan, the Customer

   authorizes ResMan to charge such credit card for all Purchased Services listed in

   the Order Form(s) unless otherwise canceled with appropriate written notice. If

   Customer elects to pay with a check, the Customer will be charged a processing

   fee of forty-five US dollars ($45.00) per check.




   5. OWNERSHIP:
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 18 of 35 PageID #: 845




1. Ownership of Subscription Services; Customer Feedback. The Parties agree

   that ResMan owns all right, title, and interest and any and all Intellectual Property

   Rights in and to the Subscription Services and the ResMan Technology. Except

   as expressly provided in this Agreement, ResMan does not grant (and expressly

   reserves) any rights, expressed or implied, or ownership in or to the Subscription

   Services and the ResMan Technology. ResMan has a perpetual, irrevocable,

   royalty-free, worldwide, non-exclusive, transferable, sub-licensable right to make,

   use, sell, offer for sale, import, or otherwise incorporate into the Subscription

   Services and/or the ResMan Technology any suggestions, enhancements,

   recommendations or other feedback provided by Customer and its Users relating

   to the Subscription Services and/or the ResMan Technology.


2. Ownership of Customer Data. Subject to the limited rights granted by Customer

   to ResMan hereunder, Customer owns all right, title, and interest and any and all

   Intellectual Property Rights in and to the Customer Data.




   6. WARRANTIES AND DISCLAIMERS:


1. By Customer.

   Customer hereby represents and warrants to ResMan as follows:


1. Organization and Validity. Customer is duly organized, validly existing, and in

   good standing under the laws of the jurisdiction of its organization, and this
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 19 of 35 PageID #: 846




   Agreement has been duly authorized by all necessary corporate (or other entity)

   action. This Agreement is the legal, valid, and binding obligation of Customer,

   enforceable against Customer in accordance with its terms.


2. Compliance with Laws. Customer and Customer’s Users will comply with all

   laws, rules, regulations, ordinances, and codes that are applicable to accessing

   and using the Subscription Services.


3. Additional Representations. If Customer is not the Property Owner but

   manages the Properties on behalf of the Property Owner, then Customer makes

   the following additional representations and warranties to ResMan:


4. Authorized Agent. Customer is the duly authorized agent of the Property Owner

   for each Property specified in each Order Form and has the authority pursuant to

   the grant of agency by the Property Owner for each Property to do the following:

   (1) execute this Agreement, the Order Forms and the Statements of Work, (2)

   agree to, and to observe and perform, the terms and conditions of this

   Agreement, the Order Forms and the Statements of Work, and (3) pay any and

   all fees and other charges under this Agreement, the Order Forms and the

   Statements of Work.


2. By ResMan. ResMan hereby represents and warrants to Customer as follows:


1. Organization and Validity. ResMan is duly organized, validly existing, and in

   good standing under the laws of the State of Texas, and this Agreement has
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 20 of 35 PageID #: 847




   been duly authorized by all necessary corporate action. This Agreement is the

   legal, valid, and binding obligation of ResMan, enforceable against ResMan in

   accordance with its terms.


2. Compliance with Laws. ResMan will comply with all laws, rules, regulations,

   ordinances, and codes that are applicable to providing the Subscription Services.


3. Limited Subscription Service Warranty. ResMan warrants that during the

   Subscription Term the Subscription Service, exclusive of any applications or

   program code created by or on behalf of Customer, will perform within the terms

   of this Agreement and the other documentation and specifications provided by

   ResMan to Customer. If ResMan breaches this warranty, then Customer’s sole

   and exclusive remedy, and ResMan’s entire liability, is for ResMan to correct or

   work around the non-conformity within a reasonable period of time (not less than

   60 days) after its receipt during the Subscription Term of written notice from

   Customer containing a detailed description of the alleged breach. If ResMan is

   unable to correct or work around the non-conformity as warranted, then

   Customer may terminate the affected Subscription Service and ResMan will

   refund any prepaid subscription fees for such Subscription Service for the period

   covering the remainder of the Subscription Term after the effective date of

   termination. This Section sets forth Customer’s exclusive rights and remedies

   (and the sole liability of ResMan) in connection with any defect or other failure of
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 21 of 35 PageID #: 848




  the Subscription Service to perform in accordance with the documentation and

  specifications.


3. DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTIES

  EXPRESSLY STATED IN THIS AGREEMENT, RESMAN MAKES NO

  REPRESENTATIONS, WARRANTIES OR AGREEMENTS WITH RESPECT TO

  THE PURCHASED SERVICES, AND RESMAN SPECIFICALLY DISCLAIMS

  AND EXCLUDES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE

  LAW, ANY AND ALL WARRANTIES OF ANY KIND, INCLUDING, WITHOUT

  LIMITATION, WARRANTIES ARISING UNDER STATUTE, WARRANTIES OF

  MERCHANTABILITY, ACCURACY, TITLE, NON-INFRINGEMENT AND

  FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES ARISING

  FROM USAGE OR TRADE, COURSE OF DEALING OR COURSE OF

  PERFORMANCE. RESMAN SPECIFICALLY DOES NOT WARRANT THAT THE

  PURCHASED SERVICES WILL MEET THE REQUIREMENTS OF CUSTOMER

  OR THAT THEY WILL BE ACCURATE OR OPERATE WITHOUT

  INTERRUPTION OR ERROR. THE PURCHASED SERVICES AS DELIVERED

  ARE NOT GUARANTEED TO MEET ALL OF CUSTOMER’S ACTUAL OR

  STATED REQUIREMENTS AND RESMAN MAKES NO REPRESENTATIONS

  OR WARRANTIES REGARDING, WITHOUT LIMITATION, THE SECURITY,

  INTEGRITY, EFFICIENCY OR CAPABILITIES OF THE PURCHASED

  SERVICES AND CUSTOMER ACKNOWLEDGES THAT CUSTOMER IS

  SOLELY RESPONSIBLE FOR ALL DECISIONS IT MAKES WITH REGARDS
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 22 of 35 PageID #: 849




   TO OPERATION OF ITS BUSINESS AND OPERATIONS. CUSTOMER

   ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT IT HAS NOT

   RELIED ON ANY PROMISE, REPRESENTATION OR WARRANTY NOT

   EXPRESSLY SET FORTH HEREIN.




   7. CONFIDENTIAL INFORMATION:


1. Definition; Exclusions. As used in this Agreement, the term “Confidential

   Information” means all confidential or proprietary information belonging to either

   Party hereto (the “Disclosing Party”) and disclosed or made available to the

   other Party (the “Receiving Party”), whether orally, in writing, by computer

   memory or other media, that is designated as confidential or that reasonably

   should be understood to be confidential given the nature of the information and

   the circumstances of disclosure. Confidential Information includes: (a) with

   respect to Customer, the Customer Data; (b) with respect to ResMan, the

   Purchased Services, all pricing and pricing proposals presented to Customer by

   ResMan, the ResMan Technology, and the terms and conditions of this

   Agreement and the Order Forms and Statements of Work; (c) with respect to

   each Party, its business and marketing plans, technology and technical

   information, product plans and designs, and business processes disclosed by

   such Party; and (d) all reports, analyses, compilations, studies, or other

   documents prepared by a Party or its Representatives which contain or otherwise
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 23 of 35 PageID #: 850




   reflect any Confidential Information of the other Party. Confidential Information

   does not include information that the Receiving Party can document: (i) is or

   becomes (through no improper action or inaction by the Receiving Party or any

   Affiliate, agent, consultant or employee) generally available to the public; (ii) was

   in its possession or properly known by it, without restriction, prior to receipt from

   the Disclosing Party; (iii) was rightfully disclosed to it by a third party without

   restriction; or (iv) is independently developed by the Receiving Party subsequent

   to such disclosure, by employees without access to, or use of, the Disclosing

   Party’s Confidential Information. The term “Representatives” of a Party means

   any and all officers, directors, employees, consultants, contractors, agents,

   attorneys, accountants, financial advisors, and other representatives of such

   Party.


2. Restrictions on Use. The Receiving Party agrees not to use any Confidential

   Information of the Disclosing Party for any purpose whatsoever except to the

   extent necessary in order to perform its obligations or exercise its rights under

   this Agreement.


3. Disclosure. The Receiving Party shall: (i) hold the Disclosing Party’s

   Confidential Information in strict confidence and treat such Confidential

   Information with at least the degree of care that it treats its own similar

   information but no less than a reasonable degree of care; and (ii) not disclose

   such Confidential Information to any other person or entity or to any of its
Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 24 of 35 PageID #: 851




 Representatives except Representatives who are required to have Confidential

 Information in connection with such purpose, and then only such Representatives

 who have signed confidentiality agreements with the Receiving Party or that are

 subject to professional duties of confidentiality that are no less stringent than

 those contained herein. Notwithstanding the foregoing, the Receiving Party may

 disclose Confidential Information to a court or other governmental authority to the

 extent that such disclosure is required by governmental order, subpoena, or by

 law, provided that: (a) the Receiving Party notifies the Disclosing Party in writing

 of such required disclosure as soon as reasonably possible prior to such

 disclosure and in any event at least five business days prior to such disclosure,

 specifying in detail the reasons why such disclosure is required; (b) the Receiving

 Party discloses only that portion of the Confidential Information that it is advised

 by its counsel that it is legally compelled to disclose; (c) the Receiving Party uses

 commercially reasonable efforts to cause such disclosed Confidential Information

 to be treated by such governmental authority as trade secrets and as

 confidential; and (d) the Receiving Party uses commercially reasonable efforts to

 obtain such other protective orders and protections with respect thereto as the

 Disclosing Party may reasonably request.




 8. INDEMNIFICATION AND LIMITATION OF LIABILITY:
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 25 of 35 PageID #: 852




1. By ResMan. Except to the extent Customer is responsible for indemnifying

   ResMan under Section 8.2 or Section 8.3 below and subject to the limitations set

   forth in Section 8.4 below, ResMan shall defend, indemnify and hold harmless

   Customer and its officers, directors, employees and agents against any third

   party claims, suits or actions (a “Claim”) that the Purchased Services provided

   by ResMan infringe any patent, copyright, trademark, trade secret, or other

   Intellectual Property Right of a third party, provided that Customer: (i) promptly

   informs and furnishes ResMan with a copy of such Claim; (ii) gives ResMan all

   relevant evidence in Customer’s possession, custody or control; and (iii) gives

   ResMan reasonable assistance in such Claim, at ResMan’s expense, and the

   sole control of the defense thereof and all negotiations for its compromise or

   settlement, provided that ResMan shall not compromise or settle any such Claim

   unless Customer is unconditionally released from all liability.


2. By Customer. Customer shall defend, indemnify and hold harmless ResMan

   and its officers, directors, employees and agents (collectively, the “ResMan

   Indemnified Parties”) against any and all Claims arising from or related, directly

   or indirectly, to: (a) Customer’s use of the Purchased Services in violation of the

   restrictions in this Agreement; (b) allegations that the Customer Data, third party

   materials, or Customer’s use of the Purchased Services in breach of this

   Agreement infringes any patent, copyright, trademark, trade secret, or other

   Intellectual Property Right of a third party or violates any applicable local, state,

   federal and (if applicable) international laws, regulations and directives; or (c)
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 26 of 35 PageID #: 853




  Customer’s failure to comply with the terms of use of any third party application

  or service provider used by Customer in conjunction with the Purchased

  Services, provided that ResMan: (i) promptly informs and furnishes Customer

  with a copy of such Claim; (ii) gives Customer all relevant evidence in ResMan’s

  possession, custody or control; and (iii) gives Customer reasonable assistance in

  such Claim, at Customer’s expense, and the sole control of the defense thereof

  and all negotiations for its compromise or settlement, provided that Customer

  shall not compromise or settle any such Claim unless ResMan is unconditionally

  released from all liability.


3. Additional Indemnity by Customer. If Customer is not the Property Owner but

  instead is the agent of the Property Owner, Customer shall also defend,

  indemnify and hold harmless ResMan and the ResMan Indemnified Parties

  against any and all Claims arising from or related, directly or indirectly, to any

  misrepresentation regarding the existence and scope of Customer’s agency

  relationship with the Property Owner.


4. LIMITATION OF LIABILITY. THE CUMULATIVE, AGGREGATE LIABILITY OF

  RESMAN TO CUSTOMER FOR ALL CLAIMS ARISING OUT OF OR RELATED

  TO THIS AGREEMENT AND ALL ORDER FORMS AND STATEMENTS OF

  WORK HEREUNDER WILL NOT EXCEED THE AMOUNTS PAID OR PAYABLE

  BY CUSTOMER TO RESMAN HEREUNDER FOR THE TWELVE-MONTH

  PERIOD IMMEDIATELY PRIOR TO THE EVENT GIVING RISE TO THE CLAIM.
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 27 of 35 PageID #: 854




  NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL RESMAN BE

  LIABLE TO CUSTOMER FOR ANY SPECIAL, INCIDENTAL,

  CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES ARISING IN ANY

  WAY OUT OF OR RELATED TO THIS AGREEMENT OR ANY ORDER FORMS

  HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY DAMAGES FOR

  LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOST

  REVENUE, LOSS OF USE, LOSS OF DATA, COSTS OF RECREATING LOST

  DATA, THE COST OF ANY SUBSTITUTE EQUIPMENT, PROGRAM, OR

  DATA, OR CLAIMS BY ANY THIRD PARTY. THE EXISTENCE OF MORE

  THAN ONE CLAIM WILL NOT ENLARGE OR EXTEND THESE LIMITS.




  9. TERM AND TERMINATION:


1. Term; Order Form Renewals. The term of this Agreement commences on the

  Effective Date for a period of twelve months unless otherwise specified in an

  applicable Order Form and will automatically renew for successive twelve month

  periods unless earlier terminated as provided in this Section 9. This Agreement

  establishes and governs terms of service including but not limited to the annual

  renewal date for any and all Properties and applicable Services on all Order

  Forms executed from the Effective Date of this Agreement forward. All Properties

  and Services are subject to review and potential increases within the terms of
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 28 of 35 PageID #: 855




   this agreement as of the Effective Date of this Agreement, regardless of the date

   of any individual Order Form.


2. Termination of Master Services Agreement.If there are no Order Forms or

   Statements of Work then in effect, then either Party may terminate this Master

   Service Agreement with ten days prior written notice to the other Party.

   Termination of the Master Services Agreement with ten days’ prior written notice

   applies when the Customer has no active Purchased Services on any Property

   and Purchased Services cancellations have occurred in accordance with section

   2.5 of this Agreement.


3. Termination for Material Breach. In the event that: (i) either Party commits any

   material breach of any of the representations, warranties, covenants, or

   obligations contained in this Agreement or under an Order Form or Statement of

   Work; and (ii) such material breach is not cured within 60 days (or within five

   days with respect to a failure to make any payment required hereunder) after the

   non-breaching Party gives to the breaching Party written notice of such material

   breach, then the non-breaching Party will be entitled to terminate this Agreement

   and/or any Order Form or Statement of Work immediately upon written notice

   thereof to the breaching Party.


4. Bankruptcy. In the event that either Party: (i) voluntarily or involuntarily becomes

   the subject of a petition in bankruptcy or of any proceeding relating to insolvency,

   receivership, liquidation, or composition for the benefit of creditors that is not
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 29 of 35 PageID #: 856




   dismissed or discharged within 60 days after being commenced; (ii) admits in

   writing its inability to pay its debts generally as they become due (or takes any

   corporate action tantamount to such admission); (iii) makes an assignment for

   the benefit of its creditors; or (iv) ceases to do business as a going concern; then

   in any such instance, the other Party will be entitled to terminate this Agreement

   immediately upon written notice thereof to the first Party.


5. Rights and Remedies upon Termination. In the event of any termination

   pursuant to either Section 9.3 (Termination for Material Breach) or Section 9.4

   (Bankruptcy), then the terminating Party will be entitled to all other rights and

   remedies which such Party may have under this Agreement and under applicable

   law.


6. Data Backup. ResMan has no obligation to backup or archive any Customer

   Data. Customer shall at all times, be solely responsible for ensuring that it has a

   copy of any Customer Data (or portions thereof) that it may need for its ongoing

   operations outside of the Subscription Services.


7. Survival. The rights and obligations contained in Sections 4 (Fees and Payment

   Terms), 5 (Ownership), 7 (Confidential Information), 8 (Indemnification and

   Limitation of Liability) and 10 (General Provisions), and all others that by their

   sense and context are intended to survive the execution, delivery, performance,

   termination or expiration of this Agreement survive and continue in effect.
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 30 of 35 PageID #: 857




   10. GENERAL PROVISIONS:


1. Independent Contractors. The relationship between ResMan and Customer

   has been and will continue to be that of independent contractors. Neither Party is

   the legal representative, agent, joint venturer, partner, employee, or employer of

   the other Party under this Agreement for any purpose whatsoever. Neither Party

   has any right, power, or authority under this Agreement to assume or create any

   obligation of any kind or to make any representation or warranty on behalf of the

   other Party, whether expressed or implied, or to bind the other Party in any

   respect.


2. Governing Law, Jurisdiction, and Venue. This Agreement (and the right and

   obligations of the Parties with respect to their relationship under this Agreement)

   are governed by and must be construed and enforced in accordance with the

   laws of the State of Texas, excluding its conflict of laws rules to the extent such

   rules would apply the law of another jurisdiction. The Parties hereto consent to

   the jurisdiction of all federal and state courts in Texas, and agree that venue lies

   exclusively in Collin County, Texas.


3. Attorneys’ Fees. The prevailing party in any action or proceeding to enforce this

   Agreement, including any efforts to collect amounts due under this Agreement by

   engagement of any attorney, collection agency or otherwise, is entitled to recover
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 31 of 35 PageID #: 858




  from the other party its costs and attorneys’ fees in addition to any damages

  available to such party.


4. Specific Performance. Customer acknowledges that a breach of this Agreement

  cannot be adequately compensated for by money damages, and agrees that

  specific performance is an appropriate remedy for any breach or threatened

  breach hereof. Customer acknowledges that compliance with the provisions of

  this Agreement is necessary in order to protect the proprietary rights of ResMan.

  Customer further acknowledges that any unauthorized use or disclosure of

  Confidential Information of ResMan to any third party in breach of this Agreement

  will result in irreparable and continuing damage to ResMan. Accordingly,

  Customer hereby: (i) consents to the issuance of any injunctive relief or the

  enforcement of other equitable remedies against it at the suit of ResMan, without

  bond or other security, to compel performance of any of the terms of this

  Agreement; and (ii) waives any defenses thereto, including, without limitation, the

  defenses of failure of consideration, breach of any other provision of this

  Agreement, and availability of relief in damages.


5. Remedies Cumulative. Except as otherwise set forth in this Agreement and

  subject to the terms of this Agreement, including Section 8.4 (Limitation of

  Liability), all remedies, whether under this Agreement, provided by law, or

  otherwise, are cumulative and not alternative, may be exercised concurrently or
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 32 of 35 PageID #: 859




  separately, and the exercise of any one remedy will not be deemed an election of

  such remedy to the exclusion of the other remedies.


6. Entire Agreement. This Agreement (including any exhibits hereto and the Order

  Forms and Statements of Work which are incorporated herein by this reference)

  and any other documents expressly contemplated hereby constitute the entire

  agreement between the Parties with respect to the subject matter hereof. This

  Agreement supersedes all prior written or oral agreements, communications, and

  understandings between the Parties with respect to the subject matter hereof.

  This Agreement is executed in English and no translation of this Agreement will

  have any effect on the interpretation hereof. In the event of any conflict or

  inconsistency between this Agreement and any Order Form or Statement of

  Work, then this Agreement controls and governs over such Order Form or

  Statement of Work (unless such Order Form or Statement of Work expressly

  states that it is amending a specific provision of this Agreement, in which case

  such Order Form or Statement of Work controls and governs over such specific

  provision).


7. Amendment. Neither this Agreement nor any Order Form or Statement of Work

  may be amended, modified, or supplemented orally. This Agreement and any

  Order Form or Statement of Work may only be amended, modified, or

  supplemented by an instrument in writing specifically mentioning this Agreement

  and signed by both of the Parties.
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 33 of 35 PageID #: 860




8. Waiver. No waiver of any provision of this Agreement is effective unless in

   writing and signed by the Party against whom such waiver is sought to be

   enforced. No failure or delay by either Party in exercising any right, power, or

   remedy under this Agreement will operate as a waiver of any such right, power,

   or remedy. The expressed waiver of any right or default hereunder will be

   effective only in the instance given and will not operate as or imply a waiver of

   any similar right or default on any subsequent occasion.


9. Notices. Any notice, demand, request, or other communication required or

   permitted to be given under this Agreement must be made in writing, properly

   addressed to the Party to receive notice at the address set forth on the signature

   page hereof or at such other address for notice as such Party may hereafter

   designate by written notice to the other Party given in the manner provided

   herein, and will be deemed given and received: (i) upon receipt if personally

   delivered; (ii) on the next business day after delivery to a nationally-recognized

   overnight courier service; (iii) on the third business day after deposit with the U.S.

   Postal Service if sent by certified or registered mail, return receipt requested,

   postage prepaid; or (iv) to the extent applicable, by such other method as may be

   expressly permitted in this Agreement for certain communications.


10.      Construction. If any provision of this Agreement is for any reason held to

   be invalid, illegal, or unenforceable under applicable law in any respect, then: (i)

   such invalidity, illegality, or unenforceability will not affect the other provisions of
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 34 of 35 PageID #: 861




  this Agreement; (ii) this Agreement will be construed as if such invalid, illegal, or

  unenforceable provision were excluded from this Agreement; and (iii) the court in

  its discretion may substitute for the excluded provision an enforceable provision

  which in economic substance reasonably approximates the excluded provision. If

  any provision of this Agreement is for any reason held to be excessively broad as

  to duration, geographical scope, activity, or subject, then such provision will be

  construed by limiting and reducing it so as to be enforceable to the extent

  compatible with the then-applicable law.


11.     Assignment; Successors and Assigns. Customer shall not transfer or

  assign this Agreement or any rights or obligations under this Agreement (whether

  by operation of law or otherwise) or delegate any duties under this Agreement

  without the prior written consent of ResMan, which consent may be withheld in its

  sole discretion, and any purported attempt to do so in violation of this Section will

  be null and void. Subject to the foregoing, this Agreement is binding upon and

  inures to the benefit of the Parties hereto and their respective successors and

  permitted assigns.


12.     Force Majeure. If by reason of labor disputes, strikes, lockouts, riots, war,

  inability to obtain labor or materials, earthquake, fire or other action of the

  elements, acts of God, accidents, Internet service provider failures or delays,

  governmental restrictions, appropriations or other causes beyond the reasonable

  control of a party hereto (each, a “Force Majeure Event”), either Party is unable
 Case 4:19-cv-00402-ALM Document 60-1 Filed 10/01/19 Page 35 of 35 PageID #: 862




  to perform in whole or in part its obligations as set forth in this Agreement,

  excluding any obligations to make payments hereunder, then such Party will be

  relieved of those obligations to the extent it is so unable to perform and such

  inability to perform will not make such party liable to the other party. Neither Party

  will be liable for any losses, injury, delay or damages suffered or incurred by the

  other party due to a Force Majeure Event.


13.     Counterparts. This Agreement may be executed in any number of

  counterparts, each of which is deemed an original, and all of which together

  constitute one and the same instrument. The Parties agree that a facsimile or pdf

  of a signed counterpart is as effective and has the same force and effect as the

  original thereof.
